Citation Nr: 0913575	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-30 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

3.  Entitlement to an effective date prior to February 17, 
2004 for the grant of entitlement to service connection for 
hemorrhoids.

4.  Entitlement to an initial compensable disability rating 
for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The appellant, his spouse, and his parents


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from December 1967 to October 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
White River Junction, Vermont.

The Veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) of the Board in July 
2006.  The transcript of that proceeding is of record.  

This case was previously before the Board in July 2007, 
wherein it was remanded for additional development and due 
process considerations.  The case has been returned to the 
Board for appellate consideration.

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's 
pending claims of entitlement to an earlier effective date 
for the grant of service connection for hemorrhoids, 
entitlement to an increased initial rating for hemorrhoids, 
and entitlement to service connection for PTSD.  The appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  In a July 1990 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
hypertension.  

2.  Evidence added to record since the RO's July 1990 rating 
decision was not previously of record, and is not cumulative 
and redundant of other evidence previously considered, but 
when viewed by itself or in the context of the entire record, 
does not relate to a fact not previously established that is 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  The July 1990 RO decision that denied the Veteran's claim 
of entitlement to service connection for hypertension, is 
final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

2.  New and material evidence has not been received to reopen 
the claim for service connection for hypertension.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  But see 
Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 
5103(a) requires only that the VA give a claimant notice at 
the outset of the claims process of the information and 
evidence necessary to substantiate the claim, before the 
initial RO decision and in sufficient time to enable the 
claimant to submit relevant evidence.  This notice may be 
generic in the sense that it need not identify evidence 
specific to the individual claimant's case (though it 
necessarily must be tailored to the specific nature of the 
veteran's claim).  It need not describe the VA's evaluation 
of the veteran's particular claim.").  

The Board notes that April 2004 and August 2007 VCAA letters 
explained the evidence necessary to substantiate his petition 
to reopen the previously denied claim of entitlement to 
service connection for hypertension.  These letters also 
informed him of his and VA's respective duties for obtaining 
evidence. 

In addition, the August 2007 VCAA notification letter is 
compliant with Kent.  This letter specifically informed the 
Veteran as to what evidence would be necessary to 
substantiate the element or elements that were required to 
establish service connection that were found insufficient in 
the previous denial.  The Veteran was told to submit evidence 
pertaining to the reason his claim was previously denied, and 
the letter notified the Veteran of the reason for the prior 
final denial (i.e., the element of the service connection 
claim that was deficient).  

Likewise, the August 2007 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  However, because the instant decision 
denies the Veteran's claim, no disability rating or effective 
date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision in August 2004 was decided after the issuance of an 
initial VCAA notice.  Although notice requirements required 
by Dingess/Hartman and Kent were provided to the appellant 
after the initial adjudication, the case was readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  As such, there was no prejudice with respect to 
timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VCAA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claim, including a transcript of 
the Veteran's testimony at a hearing before the undersigned 
Veterans Law Judge (VLJ).  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

New and Material Evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the current petition 
to reopen was received in February 2004, the new version of 
the regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2008).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered.  38 C.F.R. § 3.156(c).

Analysis

The Veteran's claim of entitlement to service connection for 
hypertension was initially denied by the RO in a July 1990 
rating decision.  No appeal was taken from that 
determination, and it is final.  See 38 U.S.C.A. § 7105 (West 
2002).

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been presented to 
reopen the claim.

The evidence of record at the time of the last final RO 
decision as to the Veteran's hypertension, included the 
Veteran's service treatment records, VA medical records, and 
private medical records.  

Service treatment records do not show treatment for elevated 
blood pressure readings during his service.  At a June 1970 
routine clinical evaluation, his blood pressure was 118/80.  
At his separation examination, in September 1971, the 
Veteran's blood pressure was 120/80.  

Private treatment records from Mount Ascutney Hospital show 
that the Veteran's blood pressure in July 1972, following 
treatment for an electric shock, was 160/90.

VA treatment records indicate that his blood pressure was 
160/90 in September 1989 and 154/102 during a May 1990 visit, 
but normal at home.   A December 1989 chest x-ray and EKG 
were normal.   

The evidence added to the record subsequent to the RO's July 
1990 rating decision includes VA medical records and private 
medical records, as well as a transcript of the Veteran's 
testimony before the undersigned VLJ.  

Private medical records from H. P. H., M.D., dated November 
2001 and October 2003 indicate that the Veteran's blood 
pressure was 110/80 in 2001 and 138/78 in October 2003.  The 
impression in 2003 was hypertension.

VA medical records dated February 2004 indicate that the 
Veteran's blood pressure was 140/90, diagnosed as 
hypertension with borderline control.

VA treatment records dated 1989 through 1994 indicate that 
the Veteran had hypertension treated with medication.

VA treatment records dated June 2005 through August 2007 show 
that the Veteran was treated for uncomplicated hypertension.  
In February 2007, his blood pressure was 136/78.

According to a transcript of the Veteran's testimony before 
the undersigned VLJ, in July 2006, the Veteran and his 
representative asserted that the Veteran had elevated blood 
pressure since his discharge from service, which now requires 
treatment with medication.

As stated above, in order to reopen a claim, evidence 
received must be both new and material.  Additional evidence 
received after the prior final denial was not of record at 
the time of the final RO decision in 1990.  The Veteran's 
testimony before the undersigned VLJ, his VA medical records, 
and the Veteran's treatment records from Dr. H are not 
cumulative and redundant of the evidence in the claims file 
at the time of the RO's July 1990 rating decision.  Thus, 
that evidence is considered "new."  

To be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis of the RO's prior final denial was that 
there was no medical evidence of record demonstrating that 
the Veteran's hypertension was incurred or aggravated during 
his military service.  The RO found that the medical evidence 
did not demonstrate that the Veteran's hypertension was 
related to his military service.  

The record submitted by the Veteran during the years since 
the RO's July 1990 rating decision refers primarily to the 
evaluation and treatment of the Veteran's hypertension since 
1989.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per 
curiam) (medical records describing the Veteran's current 
condition are immaterial to issue of service connection and 
are insufficient to reopen claim for service connection based 
on new and material evidence).  

The Board is mindful of the Veteran's assertions, including 
at the July 2006 Board hearing, that he is entitled to 
service connection because he requires medication for his 
hypertension and he was first noted to have elevated blood 
pressure after his service.  Such statements are cumulative 
of that considered at the time of the July 1990 prior final 
denial.  Merely reiterating previously made arguments, 
without independent verification of this, is insufficient 
grounds to reopen the claims.  Cf. Bostain v. West, 
11 Vet. App. 124 (1998) (lay hearing testimony that is 
cumulative of previous contentions considered by decision 
maker at time of prior final disallowance of the claim is not 
new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312 
(1992).

The Board notes that the Veteran's blood pressure readings 
were not identified as elevated during his active military 
service and that physical examination at separation from 
service was negative for elevated blood pressure and/or 
hypertension.  Likewise, the mere fact that he had an 
elevated blood pressure reading in 1972 is insufficient, 
in and of itself, to suggest in-service incurrence or 
aggravation of hypertension during his active military 
service.  Moreover, the Board points out that the evidence 
indicates that Veteran was first treated for hypertension in 
1989 and that the record remains devoid of any objective 
medical evidence linking his current hypertension to his 
military service.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993) (there must be medical evidence linking a current 
disability, even assuming the veteran has one, to his service 
in the military).

Again, while the Veteran's medical records show evidence of 
treatment for hypertension since his service, the evidence 
does not demonstrate that the Veteran's current hypertension 
is related to his military service.  As such, the additional 
evidence considered in conjunction with the record as a whole 
does not raise a reasonable possibility of substantiating the 
claim.  In short, these medical records, as well as the 
testimony before the undersigned VLJ, do not demonstrate a 
causal relationship between his service in the military and 
his current hypertension.  See Hickson v. West, 11 Vet. App. 
374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 
(1996). 

In conclusion, new and material evidence to reopen the 
Veteran's previously denied claim for service connection for 
hypertension has not been received subsequent to the last 
final RO decision in July 1990.  In the absence of new and 
material evidence, the benefit-of-the-doubt rule does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  As 
such, the Veteran's claim is not reopened.


ORDER

The petition to reopen the claim for service connection for 
hypertension is denied.


REMAND

A June 2008 rating decision granted service connection for 
hemorrhoids, and assigned a noncompensable initial disability 
evaluation, effective February 17, 2004.  In a September 2008 
statement, the Veteran indicated that he disagreed with the 
disability evaluation and effective date assigned by the RO 
for his hemorrhoids.  This constitutes a timely notice of 
disagreement (NOD) with the RO's June 2008 rating decision.  
So these claims must be remanded to the RO for issuance of a 
statement of the case (SOC).  See Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  The Veteran also must be given an 
opportunity to perfect an appeal to the Board concerning 
these additional issues by submitting a timely substantive 
appeal (e.g., a VA Form 9 or equivalent statement).  See 
38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 
20.304, 20.305.

While the Board acknowledges that the RO has obtained the 
Veteran's service treatment records and his personnel 
records, the Board notes that the RO has not attempted to 
obtain additional service records which may serve as 
confirmation of the alleged stressor events during service.  
The Board observes that the Veteran provided several letters 
detailing his alleged stressor events, as well as testified 
at a July 2006 Board hearing.  The Veteran alleged that his 
unit came under attack while on patrol, that he carried 
wounded soldiers, and that he had to put dead soldiers in 
body bags.  At his July 2006 hearing, the Veteran testified 
that he moved around between bases and that he was subjected 
to ground attacks at night at these bases.  He also testified 
that the reason he moved from base to base was due to the 
nature of his work as a radio antenna man in search of the 
enemy.  Corroboration of every detail of a claimed stressor, 
including the appellant's personal participation, is not 
required; rather, a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 
(1997)).  

Nonetheless, the RO has not requested information regarding 
the Veteran's assignments and his unit's history from the 
National Archives and Records Administration (NARA) or the 
United States Army and Joint Services Records Research Center 
(JSRRC) with the specificity required to verify his purported 
stressors.  Nor is it clear that the RO received all of his 
service personnel records from the National Personnel Records 
Center (NPRC).  A denial solely because of an unconfirmed 
stressor is improper if the Joint Services Records Research 
Center (JSRRC) has not confirmed that the claimed stressor 
cannot be verified.  See, c.f., VA Adjudication Procedure 
Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 
32(k) (Aug. 1, 2006), and VA Adjudication Procedure Manual 
M21-1MR, Part IV, Subpart ii., Ch. 1, Section D, part 15(l) 
(Sept. 29, 2006).  

Additionally, in September 2008, the Veteran submitted VA 
medical records related to his treatment for PTSD, dated 
through May 2008.  At that time, he did not waive his right 
to have this additional evidence initially considered by the 
RO (AMC).  Therefore, the RO (AMC) must first consider this 
additional evidence and issue another supplemental statement 
of the case (SSOC), as appropriate.  See 38 C.F.R. §§ 19.31.  
See also 38 C.F.R. § 20.1304(c) (any pertinent evidence 
submitted by the appellant or his representative must be 
referred to the agency of original jurisdiction for initial 
review, unless this procedural right is waived by the 
appellant or his representative, or unless the Board 
determines the benefit sought can be allowed on appeal 
without such a referral).

Accordingly, the case is REMANDED for the following action:

1.   Request from the Veteran a 
comprehensive statement containing as much 
detail and information as possible 
regarding his alleged in-service stressors.  
Ask that he provide the specifics of his 
claimed stressful events during service, 
such as the dates, locations, detailed 
descriptions of the incidents, units 
involved, names of casualties, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
details.  He is advised this information is 
necessary to obtain supportive evidence of 
the stressful events he claims occurred 
in service, so it is absolutely imperative 
that he is specific as possible because, 
without such details, an adequate search 
for verifying information cannot be 
conducted.

2.  With the information provided by the 
Veteran, including his testimony at his 
July 2006 Board hearing, review the file 
and prepare a summary of all the claimed 
stressors.  This summary must be prepared 
regardless of whether the Veteran provides 
any additional statements.  Send this 
summary and a copy of his DD Form 214 and 
all associated service documents to the 
JSRRC at Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, Virginia 22315-
3802.  The JSRRC should be requested to 
provide any additional information that 
might corroborate his alleged stressors.  

3.  Request any/all additional available 
service personnel records from NARA, the 
NPRC, and the Defense Personnel Records 
Imaging System.  These agencies also should 
be requested to furnish the unit history 
for the unit to which the Veteran was 
assigned in Vietnam.  If no additional 
service records or unit histories can be 
found, or if they have been destroyed, ask 
for specific written confirmation of that 
fact.

4.  Following the above, the RO must make a 
specific determination, based upon the 
complete record, as to whether the Veteran 
"engaged in combat with the enemy."  If 
so, the RO must accept the Veteran's lay 
testimony as to any combat stressor--in the 
absence of evidence to the contrary and as 
long as it is credible and consistent with 
the circumstances of service--as conclusive 
evidence of the occurrence of the combat 
stressor.  

If the RO determines that the evidence does 
not show that the veteran "engaged in 
combat with the enemy," the RO must 
consider all credible supporting evidence 
developed to show that the Veteran did 
experience the alleged stressors and 
determine whether the evidence is 
sufficient to establish the occurrence of 
the stressor.

5.  If, and only if, the Veteran's reported 
in-service stressor(s) are corroborated 
and/or his unit is shown to have 
participated in combat or combat situations 
as contemplated in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the RO should 
schedule the Veteran for a VA psychiatric 
examination to determine the presence and 
etiology of PTSD.  The RO should identify 
to the examiner the stressor deemed 
verified by VA, and the examiner should be 
requested to identify the stressor that 
serves as the basis for any PTSD diagnosis.  
The examiner should also note the 
diagnostic criteria utilized to support the 
diagnosis under DSM-IV and should comment 
upon what specific symptoms are 
attributable to PTSD, as opposed to 
symptoms referable to any nonservice-
connected disabilities (whether mental 
and/or physical).  

The veteran's claims files must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should be provided a full copy of 
this remand, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.

6.  The RO must provide the Veteran a 
statement of the case with respect to his 
claims of entitlement to a compensable 
initial disability rating for hemorrhoids 
and to an effective date prior to February 
17, 2004 for the grant of service 
connection for hemorrhoids.  The Veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of these issues 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If, and only if, 
the appellant submits a timely substantive 
appeal concerning any additional issue 
should the claim be forwarded to the Board 
for appellate consideration.

7.  Then, the RO should readjudicate the 
Veteran's claim of entitlement to service 
connection for PTSD, with application of all 
appropriate laws and regulations, and 
consideration of all additional information 
obtained since issuance of the most recent 
supplemental statement of the case, 
including evidence obtained as a result of 
this remand.  If the claim on appeal remains 
denied, the appellant and his representative 
should be furnished a SSOC and afforded a 
reasonable period of time within which to 
respond thereto.  Thereafter, the case 
should be returned to the Board, as 
appropriate.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


